                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-FLINT

IN RE:                                               CHAPTER 13
Marquita D. McQueen                                  CASE NO: 19-31836
                                                     JUDGE: Joel D. Applebaum

__________________________________/

                      ORDER DISMISSING CHAPTER 13 CASE

      This matter having come on for hearing before the Court on November 12, 2019
with due notice having been provided, and after reviewing the Court’s file and those
representations made on the record, the Court finds it appropriate to enter this Order
Dismissing Chapter 13 Case for failure to appear at Meeting of Creditors 341 hearing.

IT IS HEREBY ORDERED that the within case is dismissed and the automatic stays
issued pursuant to 11 U.S.C. 362 and 1301 are hereby terminated;

IT IS FURTHER ORDERED that the Clerk’s Office shall immediately provide notice
of the entry of this Order to all interested parties and the debtor and the attorney for the
debtor, if any, and the Trustee.

IT IS FURTHER ORDERED that CARL BEKOFSKE, TRUSTEE, is discharged as
Trustee and the Trustee and his surety are released from any and all liability on account
of this proceeding.
Signed on November 18, 2019




       19-31836-jda   Doc 48    Filed 11/18/19   Entered 11/18/19 13:48:19   Page 1 of 1
